IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT


                              No. 00-20957
                          Conference Calendar


UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

DAVID PICENA,

                                           Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. H-00-CR-104-7
                      --------------------
                        October 25, 2001

Before WIENER, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     David Picena appeals the sentence following his conviction

for one count of conspiring to transport aliens, a violation of

18 U.S.C. § 371.   He argues that the district court erred in

declining to grant him a downward adjustment based on his minor

role in the conspiracy.    The district court did not err in

determining that Picena was not entitled to this adjustment.      See

United States v. Zuniga, 18 F.3d 1254, 1261 (5th Cir. 1994);

United States v. Devine, 934 F.2d 1325, 1340 (5th Cir. 1991).

The judgment of the district court is AFFIRMED.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.